EXHIBIT 10.1
 
Registration Rights Agreement
Dated as of August 7, 2009
among
FirstEnergy Solutions Corp.,
(an Ohio corporation)
as Issuer
and
Morgan Stanley & Co. Incorporated
Barclays Capital Inc.
Credit Suisse Securities (USA) LLC
RBS Securities Inc.
as Representatives of the Initial Purchasers
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (the “Agreement”) is made and
entered into this 7th day of August, 2009, by and between FirstEnergy Solutions
Corp., an Ohio corporation (the “Issuer”) and Morgan Stanley & Co. Incorporated
(“Morgan Stanley”), Barclays Capital Inc. (“Barclays”), Credit Suisse Securities
(USA) LLC (“Credit Suisse”) and RBS Securities Inc. (“RBS”), as Representatives
(defined below) of the Initial Purchasers (defined below).
          This Agreement is made pursuant to the Purchase Agreement, dated
August 4, 2009 (the “Purchase Agreement”), between the Issuer and Morgan
Stanley, Barclays, Credit Suisse and RBS as Representatives of the Initial
Purchasers, which provides for the sale by the Issuer to the Initial Purchasers
of $400,000,000 aggregate principal amount of 4.80% Senior Notes due 2015 (the
“2015 Notes”), $600,000,000 aggregate principal amount of 6.05% Senior Notes due
2021 (the “2021 Notes”), and $500,000,000 aggregate principal amount of 6.80%
Senior Notes due 2039 (the “2039 Notes” and together with the 2015 Notes and the
2021 Notes, the “Notes”). In order to induce the Initial Purchasers to enter
into the Purchase Agreement, the Issuer has agreed to provide to the Initial
Purchasers and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.
          In consideration of the foregoing, the parties hereto agree as
follows:
          1. Definitions.
          1.1 As used in this Agreement, the following capitalized defined terms
shall have the following meanings:
     “1933 Act” shall mean the Securities Act of 1933, as amended from time to
time.
     “1934 Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
     “2015 Exchange Notes” shall mean, collectively, the Issuer’s 4.80% Exchange
Senior Notes due 2015 containing terms identical to the 2015 Notes in all
material respects (except in each case for references to certain interest rate
provisions, restrictions on transfers and restrictive legends), to be offered to
Holders of 2015 Notes in exchange for Registrable Notes of such series pursuant
to the Exchange Offer.
     “2015 Notes” shall mean the Company’s $400,000,000 aggregate principal
amount of 4.80% Senior Notes due 2015.
     “2021 Exchange Notes” shall mean, collectively, the Issuer’s 6.05% Exchange
Senior Notes due 2021 containing terms identical to the 2021 Notes in all
material respects (except in each case for references to certain interest rate
provisions, restrictions on transfers and restrictive legends), to be offered to
Holders of 2021 Notes in exchange for Registrable Notes of such series pursuant
to the Exchange Offer.

 



--------------------------------------------------------------------------------



 



     “2021 Notes” shall mean the Company’s $600,000,000 aggregate principal
amount of 6.05% Senior Notes due 2021.
     “2039 Exchange Notes” shall mean, collectively, the Issuer’s 6.80% Exchange
Senior Notes due 2039 containing terms identical to the 2039 Notes in all
material respects (except in each case for references to certain interest rate
provisions, restrictions on transfers and restrictive legends), to be offered to
Holders of 2039 Notes in exchange for Registrable Notes of such series pursuant
to the Exchange Offer.
     “2039 Notes” shall mean the Company’s $500,000,000 aggregate principal
amount of 6.80% Senior Notes due 2039.
     “Affiliate” shall have the meaning given to that term in Rule 405 under the
1933 Act or any successor rule thereunder.
     “Barclays” shall have the meaning set forth in the preamble to this
Agreement.
     “Closing Date” shall mean the Closing Time as defined in the Purchase
Agreement.
     “Credit Suisse” shall have the meaning set forth in the preamble to this
Agreement.
     “Depositary” shall mean The Depository Trust Company, or any other
depositary appointed by the Issuer, provided, however, that such depositary must
have an address in the Borough of Manhattan, in The City of New York and,
provided further, that if the Notes are not held in book-entry form, references
herein to the Depositary shall be deemed to refer to the Holders.
     “Exchange Notes” shall mean collectively, the 2015 Exchange Notes, the 2021
Exchange Notes and the 2039 Exchange Notes.
     “Exchange Offer” shall mean the exchange offer by the Issuer of Exchange
Notes for Registrable Notes pursuant to Section 2.1 hereof.
     “Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2.1 hereof.
     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form), and all amendments and supplements to such registration statement,
including the Prospectus contained therein, all exhibits thereto and all
documents incorporated by reference therein.
     “Exchange Period” shall have the meaning set forth in Section 2.1 hereof.

2



--------------------------------------------------------------------------------



 



     “First Supplemental Indenture” shall mean the First Supplemental Indenture,
dated as of August 1, 2009, between the Issuer and The Bank of New York Mellon
Trust Company, N.A., as trustee, supplementing the Indenture.
     “Holder” shall mean any beneficial owner from time to time of Registrable
Notes (including any of the Initial Purchasers, for so long as it owns any
Registrable Notes).
     “Indenture” shall mean the Indenture, dated as of August 1, 2009, between
the Issuer and The Bank of New York Mellon Trust Company, N.A., as trustee, as
supplemented by the First Supplemental Indenture, and as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.
     “Initial Purchasers” shall mean the initial purchasers named in Schedule 1
to the Purchase Agreement.
     “Issuer” shall have the meaning set forth in the preamble to this Agreement
and shall also include the Issuer’s successors.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Outstanding (as defined in the Indenture) Registrable Notes;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Notes is required hereunder, Registrable Notes held by
the Issuer or any Affiliate (as defined in the Indenture) of the Issuer shall be
disregarded in determining whether such consent or approval was given by the
Holders of such required percentage amount.
     “Morgan Stanley” shall have the meaning set forth in the preamble to this
Agreement.
     “Notes” shall have the meaning set forth in the preamble to this Agreement.
     “Participating Broker-Dealer” shall mean each of Morgan Stanley, Barclays,
Credit Suisse and RBS and any other broker-dealer which makes a market in the
Notes and exchanges Registrable Notes in the Exchange Offer for Exchange Notes.
     “Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.
     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Notes covered by a Shelf Registration Statement, and by all
other amendments and supplements to a prospectus, including pre-effective and
post-effective amendments, and in each case including all documents incorporated
by reference therein.

3



--------------------------------------------------------------------------------



 



     “Purchase Agreement” shall have the meaning set forth in the preamble to
this Agreement.
     “RBS” shall have the meaning set forth in the preamble to this Agreement.
     “Registrable Notes” shall mean the Notes of any Holder; provided, however,
that such Notes shall cease to be Registrable Notes when (i) a Registration
Statement with respect to such Notes shall have been declared or otherwise
become effective under the 1933 Act and such Notes shall have been disposed of
pursuant to such Registration Statement, (ii) such Notes are eligible for resale
to the public pursuant to Rule 144 (or any similar provision then in force, but
not Rule 144A under the 1933 Act) under the 1933 Act, (iii) such Notes shall
have ceased to be outstanding or (iv) the Exchange Offer is consummated (except
in the case of Notes purchased from the Issuer that continue to be held by any
Initial Purchaser).
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Issuer with this Agreement, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority (formerly known as National Association of Securities Dealers, Inc.
(the “FINRA”)) registration and filing fees, including, if applicable, the
reasonable fees and expenses of any “qualified independent underwriter” (and its
counsel) that is required to be retained by any Holder of Registrable Notes in
accordance with the rules and regulations of the FINRA, (ii) all reasonable fees
and expenses incurred in connection with compliance with state securities or
blue sky laws and compliance with the rules of the FINRA (including reasonable
fees and disbursements of counsel for any underwriters or Holders in connection
with blue sky qualification of any of the Exchange Notes or Registrable Notes
and any filings with the FINRA), (iii) all expenses of any Persons in preparing
or assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all fees
and expenses incurred in connection with the listing, if any, of any of the
Registrable Notes on any securities exchange or exchanges, (v) all rating agency
fees, (vi) the fees and disbursements of counsel for the Issuer and of the
independent public accountants of the Issuer, including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance, (vii) the fees and expenses of the Trustee, and any
escrow agent or custodian, (viii) the reasonable fees and expenses of the
Initial Purchasers in connection with the Exchange Offer, including the
reasonable fees and expenses of counsel to the Initial Purchasers in connection
therewith, and (ix) any reasonable fees and disbursements of the underwriters
customarily required to be paid by issuers or sellers of securities and the
reasonable fees and expenses of any special experts retained by the Issuer in
connection with any Registration Statement, but excluding underwriting discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of Registrable Notes by a Holder, it being understood that in no event shall the
Issuer be liable for the fees and expenses of more than one counsel (in addition
to any local counsel) in connection with registration pursuant to either
Section 2.1 or Section 2.2 hereof.

4



--------------------------------------------------------------------------------



 



     “Registration Statement” shall mean any registration statement of the
Issuer which covers any of the Exchange Notes or Registrable Notes pursuant to
the provisions of this Agreement, and all amendments and supplements to any such
Registration Statement, including pre-effective and post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all documents incorporated by reference therein.
     “Representatives” shall mean each of Morgan Stanley, Barclays, Credit
Suisse and RBS in its capacity as Representatives of the Initial Purchasers.
     “SEC” shall mean the United States Securities and Exchange Commission or
any successor agency or government body performing the functions currently
performed by the United States Securities and Exchange Commission.
     “Shelf Registration” shall mean a registration effected pursuant to
Section 2.2 hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Issuer pursuant to the provisions of Section 2.2 of this Agreement which
covers all of the Registrable Notes on an appropriate form under Rule 415 under
the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated by reference
therein.
     “Trustee” shall mean the trustee with respect to the Notes under the
Indenture.
          2. Registration Under the 1933 Act.
          2.1 Exchange Offer. The Issuer shall (A) prepare and, as soon as
practicable following the Closing Date, file with the SEC an Exchange Offer
Registration Statement with respect to a proposed Exchange Offer and the
issuance and delivery to the Holders, in exchange for the Registrable Notes, a
like principal amount of Exchange Notes, (B) use its reasonable best efforts to
cause the Exchange Offer Registration Statement to be declared effective under
the 1933 Act not later than 180 calendar days following the Closing Date,
(C) use its reasonable best efforts to keep the Exchange Offer Registration
Statement effective until the closing of the Exchange Offer and (D) use its
reasonable best efforts to cause the Exchange Offer to be consummated within 210
calendar days following the Closing Date. The Exchange Notes will be issued
under the Indenture. Upon the effectiveness of the Exchange Offer Registration
Statement, the Issuer shall promptly commence the Exchange Offer, it being the
objective of such Exchange Offer to enable each Holder eligible and electing to
exchange Registrable Notes for Exchange Notes (assuming that such Holder (a) is
not an Affiliate of the Issuer within the meaning of Rule 405 under the 1933
Act, (b) is not a broker-dealer tendering Registrable Notes acquired directly
from the Issuer for its own account, (c) acquired the Exchange Notes in the
ordinary course of such Holder’s business and (d) has no arrangements or
understandings with any person to participate in the Exchange Offer for the
purpose of distributing the Exchange Notes) to transfer such Exchange Notes from
and after their receipt without any limitations or

5



--------------------------------------------------------------------------------



 



restrictions under the 1933 Act and without material restrictions under the
securities laws of a majority of the several states of the United States.
          In connection with the Exchange Offer, the Issuer shall:
     (a) mail to the Depositary a copy of the Prospectus forming part of the
Exchange Offer Registration Statement together with an appropriate letter of
transmittal and related documents;
     (b) use its reasonable best efforts to keep the Exchange Offer open for
acceptance for a period of not less than 20 business days after the date notice
thereof is mailed to the Depositary (or longer if required by applicable law)
(such period referred to herein as the “Exchange Period”);
     (c) utilize the services of the Depositary for the Exchange Offer;
     (d) permit Holders to withdraw tendered Registrable Notes at any time prior
to 5:00 p.m. (Eastern Time) on the last business day of the Exchange Period, by
sending to the institution specified in the notice, a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Notes delivered for exchange, and a statement that such
Holder is withdrawing his election to have such Notes exchanged;
     (e) notify the Depositary that any Registrable Notes not tendered will
remain outstanding and continue to accrue interest, but will not retain any
rights under this Agreement (except in the case of the Initial Purchasers and
Participating Broker-Dealers as provided herein); and
     (f) otherwise comply in all respects with all applicable laws relating to
the Exchange Offer.
          As soon as practicable after the close of the Exchange Offer, the
Issuer shall:
     (i) accept for exchange all Registrable Notes duly tendered and not validly
withdrawn pursuant to the Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal which shall
be an exhibit thereto;
     (ii) deliver to the Trustee for cancellation all Registrable Notes so
accepted for exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver the respective
Exchange Notes to each Holder of Registrable Notes so accepted for exchange in a
principal amount equal to the principal amount of the Registrable Notes of such
Holder so accepted for exchange.
          The Issuer shall use its reasonable best efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
Prospectus contained therein,

6



--------------------------------------------------------------------------------



 



in order to permit such Prospectus to be lawfully delivered by all Participating
Broker-Dealers subject to the prospectus delivery requirements of the 1933 Act
for such period of time as such Participating Broker-Dealers must comply with
such requirements in order to resell the Exchange Notes; provided, however, that
(i) such period shall end on the earlier of 90 days after the consummation of
the Exchange Offer and the date on which all Participating Broker-Dealers have
sold all Exchange Notes held by them (unless such period is extended pursuant to
Section 3(k) below) and (ii) the Issuer shall make such Prospectus, and any
amendment or supplement thereto, available to any such Participating
Broker-Dealer for use in connection with any resale of any Exchange Notes for a
period ending on the earlier of 90 days after the consummation of the Exchange
Offer and the date on which all Participating Broker-Dealers have sold all
Exchange Notes held by them (unless such period is extended pursuant to Section
3(k) below).
          Interest on the Exchange Notes will accrue from the most recent
interest payment date to which interest has been paid on the respective
Registrable Notes surrendered in exchange therefor or, if no interest has been
paid on such Registrable Notes, from the Closing Date. The Exchange Offer shall
not be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate applicable law or any
applicable interpretation of the staff of the SEC, (ii) the due tendering of
Registrable Notes in accordance with the Exchange Offer, (iii) that each Holder
of Registrable Notes exchanged in the Exchange Offer shall have represented
(x) that all Exchange Notes to be received by it shall be acquired in the
ordinary course of its business (y) that it is not an Affiliate of the Issuer
and (z) that at the time of the consummation of the Exchange Offer it shall have
no arrangement or understanding with any person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Notes and
shall have made such other representations as may be reasonably necessary under
applicable SEC rules, regulations or interpretations to render the use of Form
S-4 or other appropriate form under the 1933 Act available and (iv) that no
action or proceeding shall have been instituted or threatened in any court or by
or before any governmental agency with respect to the Exchange Offer which, in
the judgment of the Issuer, would reasonably be expected to impair the ability
of the Issuer to proceed with the Exchange Offer. The Issuer shall inform the
Initial Purchasers of the names and addresses of the Holders to whom the
Exchange Offer is made, and the Initial Purchasers shall have the right to
contact such Holders and otherwise facilitate the tender of Registrable Notes in
the Exchange Offer. Each Holder of Registrable Notes who wishes to exchange such
Registrable Notes for Exchange Notes in the Exchange Offer will be required to
make certain customary representations in connection therewith, including
representations that (i) all Exchange Notes to be received by it were acquired
in the ordinary course of its business, (ii)  it is not an Affiliate of the
Issuer and (iii) at the time of the consummation of the Exchange Offer it shall
have no arrangement or understanding with any person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Notes and
shall have made such other representations as may be reasonably necessary under
applicable SEC rules, regulations or interpretations to render the use of Form
S-4 or other appropriate form under the 1933 Act available. Each Holder hereby
acknowledges and agrees that any Participating Broker-Dealer and any such Holder
using the Exchange Offer to participate in a distribution of the Exchange Notes:
(1) could not under SEC policy as in effect on the date of this Agreement rely
on the position of the SEC enunciated in Morgan Stanley and Co., Inc. (available
June 5, 1991) and Exxon Capital Holdings Corporation (available May 13, 1988),
as interpreted in the SEC’s letter to Shearman & Sterling dated July 2, 1993,
and similar

7



--------------------------------------------------------------------------------



 



no-action letters (including any no-action letter obtained based on the
representation in clause (i) above), and (2) must comply with the registration
and prospectus delivery requirements of the 1933 Act in connection with the
secondary resale transaction and that such a secondary resale transaction should
be covered by an effective registration statement containing the selling
security holder information required by Items 507 and 508, as applicable, of
Regulation S-K, the SEC standard instructions for filing forms under the 1933
Act, if the resales are of Exchange Notes obtained by such Holder in exchange
for Notes acquired by such Holder directly from the Issuer or an affiliate of
the Issuer.
          2.2 Shelf Registration. (i) If, because of any changes in law, SEC
rules or regulations or applicable interpretations thereof by the staff of the
SEC, the Issuer is not permitted to effect the Exchange Offer as contemplated by
Section 2.1 hereof, (ii) if for any other reason (A) the Exchange Offer
Registration Statement is not declared effective within 180 calendar days
following the Closing Date or (B) the Exchange Offer is not consummated within
210 calendar days after the Closing Date (provided that the Issuer is not then
actively pursuing such effectiveness or consummation, as the case may be),
(iii) upon the written request of the Initial Purchasers with respect to any
Registrable Notes which they acquired directly from the Issuer, (iv) upon the
written request of any Holder that either (A) is not permitted pursuant to
applicable law, SEC rules and regulations or applicable interpretations thereof
by the staff of the SEC to participate in the Exchange Offer or (B) participates
in the Exchange Offer and does not receive fully tradable Exchange Notes
pursuant to the Exchange Offer, or (v) if the Issuer so elects, then in case of
each of clauses (i) through (v) the Issuer shall, at its cost:
     (a) as promptly as practicable, file with the SEC, and thereafter shall use
its reasonable best efforts to cause to be declared or otherwise become
effective as promptly as practicable but no later than 180 calendar days after
the Closing Date, a Shelf Registration Statement relating to the offer and sale
of the Registrable Notes by the Holders from time to time in accordance with the
methods of distribution elected by the Majority Holders participating in the
Shelf Registration and set forth in such Shelf Registration Statement;
     (b) use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective in order to permit the Prospectus forming a
part thereof to be usable by Holders for a period ending on the earliest of
(i) two years from the Closing Date, (ii) the date on which the Registrable
Notes become eligible for resale without volume limitations pursuant to Rule 144
under the 1933 Act, or (iii) for such shorter period that will terminate when
all Registrable Notes covered by the Shelf Registration Statement have been sold
pursuant to the Shelf Registration Statement or cease to be outstanding or
otherwise to be Registrable Notes; and
     (c) notwithstanding any other provisions hereof, use its reasonable best
efforts to ensure that (i) any Shelf Registration Statement and any amendment
thereto and any Prospectus forming a part thereof and any supplement thereto
complies in all material respects with the 1933 Act and the rules and
regulations thereunder, (ii) any Shelf Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any

8



--------------------------------------------------------------------------------



 



Prospectus forming a part of any Shelf Registration Statement, and any
supplement to such Prospectus (as amended or supplemented from time to time),
does not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements, in light of the
circumstances under which they were made, not misleading.
          The Issuer further agrees, if necessary, to supplement or amend the
Shelf Registration Statement, as required by Section 3(b) below, and to furnish
to the Depositary copies of any such supplement or amendment as promptly as
reasonably practicable after its being used or filed with the SEC.
          No Holder of Registrable Notes shall be entitled to include any of its
Registrable Notes in any Shelf Registration Statement pursuant to this Agreement
unless and until such Holder agrees in writing to be bound by all of the
provisions of this Agreement applicable to such Holder and furnishes to the
Issuer in writing, within 15 days after receipt of a request therefor, such
information as the Issuer may, after conferring with counsel with regard to
information relating to Holders that would be required by the SEC to be included
in such Shelf Registration Statement or Prospectus included therein, reasonably
request for inclusion in any Shelf Registration Statement or Prospectus included
therein. Each Holder as to which any Shelf Registration is being effected agrees
promptly to furnish to the Issuer all information with respect to such Holder
necessary to make the information previously furnished to the Issuer by such
Holder not materially misleading.
          2.3 Expenses. The Issuer shall pay all Registration Expenses in
connection with the registration pursuant to Section 2.1 or 2.2 hereof. Each
Holder shall pay all underwriting discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of such Holder’s Registrable Notes
pursuant to the Shelf Registration Statement.
          2.4 Effectiveness.
     (a) The Issuer will be deemed not to have used its reasonable best efforts
to cause the Exchange Offer Registration Statement or the Shelf Registration
Statement, as the case may be, to become, or to remain, effective during the
requisite period if the Issuer voluntarily takes any action that would, or omits
to take any action which omission would, result in any such Registration
Statement not being declared or otherwise becoming effective or in the Holders
of Registrable Notes covered thereby not being able to exchange or offer and
sell such Registrable Notes during that period as and to the extent contemplated
hereby, unless such action is required by applicable law.
     (b) Neither an Exchange Offer Registration Statement pursuant to
Section 2.1 hereof nor a Shelf Registration Statement pursuant to Section 2.2
hereof will be deemed to have become effective unless it has been declared
effective by the SEC or otherwise become effective under the 1933 Act; provided,
however, that if, after it has been declared or otherwise become effective, the
offering of Registrable Notes pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of

9



--------------------------------------------------------------------------------



 



such interference until the offering of Registrable Notes pursuant to such
Registration Statement may legally resume.
          2.5 Additional Interest. The Notes will provide that if the Exchange
Offer is not consummated and the Shelf Registration Statement is not declared or
does not otherwise become effective on or prior to the date that is 210 calendar
days after the Closing Date, the interest rate on the Notes will be increased by
0.25% per annum commencing on the date that is 210 calendar days after the
Closing Date, until the Exchange Offer is consummated or the Shelf Registration
Statement is declared effective by the SEC or has otherwise become effective;
provided, that in the case of a Shelf Registration Statement, if the Issuer is
unable to cause such Shelf Registration Statement to become effective because
Holders of Registrable Notes have not provided information with respect to
themselves as required by law to be included therein pursuant to the Issuer’s
request as provided herein, such 0.25% increase in the interest rate shall be
payable only to Holders that have furnished such information required by law to
be included therein to the Issuer pursuant to its request hereunder from but
excluding the date such information is provided to the Issuer to but excluding
the date the Shelf Registration Statement is declared effective by the SEC or
otherwise became effective (such increased interest, the “Additional Interest”).
          2.6 Specific Enforcement. Without limiting the remedies available to
the Initial Purchasers and the Holders, the Issuer acknowledges that any failure
by the Issuer to comply with its obligations under Sections 2.1 and 2.2 hereof
may result in material irreparable injury to the Initial Purchasers or the
Holders for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Initial Purchasers or any Holder may obtain such relief
as may be required to specifically enforce the Issuer’s obligations under
Sections 2.1 and 2.2 hereof.
          3. Registration Procedures.
          In connection with the obligations of the Issuer with respect to
Registration Statements pursuant to Sections 2.1 and 2.2 hereof, the Issuer
shall:
     (a) prepare and file with the SEC a Registration Statement, within the
relevant time period specified in Section 2 hereof, on the appropriate form
under the 1933 Act, which form (i) shall be selected by the Issuer, (ii) shall
in the case of a Shelf Registration, be available for the sale of the
Registrable Notes by the selling Holders thereof, (iii) shall comply as to form
in all material respects with the requirements of the applicable form and
include or incorporate by reference all financial statements required by the SEC
to be filed therewith or incorporated by reference therein, and (iv) shall
comply in all respects with the requirements of Regulation S-T under the 1933
Act, and use its best efforts to cause such Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
     (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period, and
cause each Prospectus to be supplemented by any required prospectus supplement,
and as so

10



--------------------------------------------------------------------------------



 



supplemented to be filed pursuant to Rule 424 under the 1933 Act and comply with
the provisions of the 1933 Act applicable to them with respect to the
disposition of all securities covered by each Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the selling Holders thereof;
     (c) in the case of a Shelf Registration, (i) notify the Depositary, at
least five (5) business days prior to filing, that a Shelf Registration
Statement with respect to the Registrable Notes is being filed and advise the
Depositary that the distribution of Registrable Notes will be made in accordance
with the method selected by the Majority Holders participating in the Shelf
Registration; (ii) furnish to the Depositary and to each underwriter of an
underwritten offering of Registrable Notes, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as the Depositary or
underwriter may reasonably request, including financial statements and schedules
and, if the Depositary so requests, all exhibits, in order to facilitate the
public sale or other disposition of the Registrable Notes; and (iii) hereby
consent to the use of the Prospectus or any amendment or supplement thereto by
each of the selling Holders of Registrable Notes in connection with the offering
and sale of the Registrable Notes covered by the Prospectus or any amendment or
supplement thereto;
     (d) use its best efforts to register or qualify the Registrable Notes under
all applicable state securities or “blue sky” laws of such jurisdictions as any
Holder of Registrable Notes covered by a Registration Statement and each
underwriter of an underwritten offering of Registrable Notes shall reasonably
request in writing by the time the applicable Registration Statement is declared
effective by the SEC or has otherwise become effective under the 1933 Act, and
do any and all other acts and things which may be reasonably necessary or
advisable to enable each such Holder and underwriter to consummate the
disposition in each such jurisdiction of such Registrable Notes owned by such
Holder; provided, however, that the Issuer shall not be required to (i) qualify
as a foreign corporation or as a dealer in securities in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(d), or
(ii) take any action which would subject it to general service of process or
taxation in any such jurisdiction where it is not then so subject;
     (e) notify promptly each Holder of Registrable Notes under a Shelf
Registration or any Participating Broker-Dealer who has notified the Issuer that
it is utilizing the Exchange Offer Registration Statement as provided in Section
3(f) hereof, and, if requested by such Holder or Participating Broker-Dealer,
confirm such advice in writing promptly (i) when a Registration Statement has
become effective and when any post-effective amendments and supplements thereto
become effective, (ii) of any request by the SEC or any state securities
authority for post-effective amendments and supplements to a Registration
Statement and Prospectus or for additional information after the Registration
Statement has become effective, (iii) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) in the case of a Shelf Registration, if, between the effective date of a
Registration Statement and

11



--------------------------------------------------------------------------------



 



the closing of any sale of Registrable Notes covered thereby, the
representations and warranties of the Issuer contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to the offering cease to be true and correct in all material respects,
(v) of the happening of any event or the discovery of any facts during the
period a Shelf Registration Statement is effective or an Exchange Offer
Registration Statement is being utilized pursuant to Section 2.1 above which
makes any statement made in such Registration Statement or related Prospectus
untrue in any material respect or which requires the making of any changes in
such Registration Statement or Prospectus in order to make the statements
therein not misleading, and (vi) of the receipt by the Issuer of any
notification with respect to the suspension of the qualification of the
Registrable Notes or the Exchange Notes, as the case may be, for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;
     (f) in the case of the Exchange Offer Registration Statement (i) include in
the Prospectus contained in the Exchange Offer Registration Statement a section
entitled “Plan of Distribution” which section shall be reasonably acceptable to
the Initial Purchasers or another representative of the Participating
Broker-Dealers and shall contain a summary statement of the positions taken or
policies made by the staff of the SEC with respect to the potential
“underwriter” status of any broker-dealer that holds Registrable Notes acquired
for its own account as a result of market-making activities or other trading
activities and that will be the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act) of Exchange Notes to be received by such broker-dealer in the
Exchange Offer, whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies, in the
reasonable judgment of the Initial Purchasers and their counsel, represent the
prevailing views of the staff of the SEC, including a statement that any such
broker-dealer who receives Exchange Notes for Registrable Notes pursuant to the
Exchange Offer may be deemed a statutory underwriter and must deliver a
prospectus meeting the requirements of the 1933 Act in connection with any
resale of such Exchange Notes, (ii) furnish to each Participating Broker-Dealer
who has delivered to the Issuer the notice referred to in Section 3(e) hereof,
without charge, as many copies of each Prospectus included in the Exchange Offer
Registration Statement, including any preliminary prospectus, and any amendment
or supplement thereto, as such Participating Broker-Dealer may reasonably
request, (iii) hereby consent to the use of the Prospectus forming part of the
Exchange Offer Registration Statement or any amendment or supplement thereto, by
any person subject to the prospectus delivery requirement of the SEC, including
all Participating Broker-Dealers, in connection with the sale or transfer of the
Exchange Notes covered by the Prospectus or any amendment or supplement thereto,
and (iv) include in the transmittal letter or similar documentation to be
executed by an exchange offeree in order to participate in the Exchange Offer
(x) the following provision:
“if the exchange offeree is a broker-dealer holding Registrable Notes acquired
for its own account as a result of market-making activities or other trading
activities, it will deliver a prospectus meeting the requirements of the 1933
Act in connection with any resale of Exchange Notes

12



--------------------------------------------------------------------------------



 



received in respect of such Registrable Notes pursuant to the Exchange Offer;”
and
(y) a statement to the effect that by a broker-dealer making the acknowledgment
described in clause (x) and by delivering a Prospectus in connection with the
exchange of Registrable Notes, the broker-dealer will not be deemed to admit
that it is an underwriter within the meaning of the 1933 Act;
     (g) (i) in the case of an Exchange Offer, furnish counsel for the Initial
Purchasers and (ii) in the case of a Shelf Registration, furnish counsel for the
Holders of Registrable Notes, copies of any comment letters received from the
SEC or any other request by the SEC or any state securities authority for
amendments or supplements to a Registration Statement and Prospectus or for
additional information;
     (h) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment;
     (i) in the case of a Shelf Registration, furnish to the Depositary, and
each underwriter, if any, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and exhibits thereto, unless requested);
     (j) in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Notes to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold and not bearing any
restrictive legends, and enable such Registrable Notes to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders or the underwriters, if any, may reasonably
request at least three (3) business days prior to the closing of any sale of
Registrable Notes;
     (k) in the case of a Shelf Registration, upon the occurrence of any event
or the discovery of any facts, each as contemplated by Sections 3(e)(ii),
3(e)(iv), 3(e)(v) and 3(e)(vi) hereof, or in the case of an Exchange Offer
Registration Statement, upon the occurrence of any event or the discovery of
facts, each as contemplated by Sections 3(e)(ii), 3(e)(v) and 3(e)(vi) hereof,
use its best efforts to prepare a supplement or post-effective amendment to the
Registration Statement or the Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Notes or Participating Broker-Dealers, such
Prospectus will not contain at the time of such delivery any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and notify each Holder to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and each Holder
hereby agrees to suspend use of the Prospectus until such time as such Holder
has received from the Issuer an amended or supplemented Prospectus correcting
such misstatement or omission;

13



--------------------------------------------------------------------------------



 



     (l) in the case of a Shelf Registration, a reasonable time prior to the
filing of any Registration Statement, any Prospectus, any amendment to a
Registration Statement or amendment or supplement to a Prospectus or any
document which is to be incorporated by reference into a Registration Statement
or a Prospectus after initial filing of a Registration Statement, provide copies
of such document to the Initial Purchasers on behalf of such Holders, and make
representatives of the Issuer as shall be reasonably requested by the Holders of
Registrable Notes, or the Initial Purchasers on behalf of such Holders,
available for discussion of such document;
     (m) obtain a CUSIP number for all Exchange Notes or Registrable Notes, as
the case may be, not later than the effective date of a Registration Statement,
and provide the Trustee with printed certificates for the Exchange Notes or the
Registrable Notes, as the case may be, in a form eligible for deposit with the
Depositary;
     (n) (i) cause the Indenture to be qualified under the Trust Indenture Act
of 1939, as amended (the “TIA”), in connection with the registration of the
Exchange Notes or Registrable Notes, as the case may be, (ii) cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA, and (iii) execute, and use its best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;
     (o) in the case of a Shelf Registration, enter into agreements (including
underwriting agreements) and take all other customary and appropriate actions in
order to expedite or facilitate the disposition of such Registrable Notes and in
such connection whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration:
     (i) make such representations and warranties to the Holders of such
Registrable Notes and the underwriters, if any, in form, substance and scope as
are customarily made by issuers to underwriters in similar underwritten
offerings as may be reasonably requested by them;
     (ii) obtain opinions of counsel to the Issuer and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and the holders of a majority
in principal amount of the Registrable Notes being sold) addressed to each
selling Holder and the underwriters, if any, covering the matters customarily
covered in opinions requested in sales of securities or underwritten offerings
and such other matters as may be reasonably requested by such Holders and
underwriters;
     (iii) if requested by any selling Holder of Registrable Notes or
underwriter, obtain “cold comfort” letters and updates thereof from the
independent registered public accounting firm of the Issuer who have certified
the financial statements of the Issuer and any other entity included or
incorporated by reference in the Registration Statement addressed to the such
underwriters, if any,

14



--------------------------------------------------------------------------------



 



and use reasonable efforts to have such letter addressed to the selling Holders
of Registrable Notes (to the extent consistent with SAS 72), such letters to be
in customary form and covering matters of the type customarily covered in “cold
comfort” letters to underwriters in connection with similar underwritten
offerings;
     (iv) enter into a securities sales agreement with the Holders and an agent
of the Holders providing for, among other things, the appointment of such agent
for the selling Holders for the purpose of soliciting purchases of Registrable
Notes, which agreement shall be in form, substance and scope customary for
similar offerings;
     (v) if an underwriting agreement is entered into, cause the same to set
forth indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Sections 4 and 5 hereof
with respect to the underwriters and all other parties to be indemnified
pursuant to said Sections or, at the request of any underwriters, in the form
customarily provided to such underwriters in similar types of transactions; and
     (vi) deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Holders of a
majority in principal amount of the Registrable Notes being sold and the
managing underwriters, if any.
The above shall be done at (i) the effectiveness of such Registration Statement
(and each post-effective amendment thereof) and (ii) each closing under any
underwriting or similar agreement as and to the extent required thereunder;
     (p) in the case of a Shelf Registration, make available for inspection by
representatives of the Holders of the Registrable Notes and any underwriters
participating in any disposition pursuant to a Shelf Registration Statement and
any counsel or accountant retained by such Holders or underwriters, all
financial and other records, pertinent corporate documents and properties of the
Issuer reasonably requested by any such persons and use its reasonable best
efforts to cause the respective officers, directors, employees, and any other
agents of the Issuer to supply all information reasonably requested by any such
representative, underwriter, special counsel or accountant in connection with a
Registration Statement, and make such representatives of the Issuer available
for discussion of such documents as shall be reasonably requested by the Initial
Purchasers;
     (q)
     (i) in the case of an Exchange Offer Registration Statement, within a
reasonable time prior to the filing of any Exchange Offer Registration
Statement, any Prospectus forming a part thereof, any amendment to an Exchange
Offer Registration Statement or amendment or supplement to such Prospectus,
provide copies of such document to the Initial Purchasers and make such changes
in any such document prior to the filing thereof as the Initial Purchasers may
reasonably

15



--------------------------------------------------------------------------------



 



request and, except as otherwise required by applicable law, not file any such
document in a form to which the Initial Purchasers on behalf of the Holders of
Registrable Notes shall reasonably object; and
     (ii) in the case of a Shelf Registration, within a reasonable time prior to
filing any Shelf Registration Statement, any Prospectus forming a part thereof,
any amendment to such Shelf Registration Statement or amendment or supplement to
such Prospectus, provide copies of such document to the Depositary, to the
Initial Purchasers, to counsel on behalf of the Holders and to the underwriter
or underwriters of an underwritten offering of Registrable Notes, if any, make
such changes in any such document prior to the filing thereof as the Initial
Purchasers, the counsel to the Holders or the underwriter or underwriters
reasonably request and not file any such document in a form to which the
Majority Holders or the Initial Purchasers on behalf of the Holders of
Registrable Notes or any underwriter may reasonably object and make the
representatives of the Issuer available for discussion of such document as shall
be reasonably requested by the Holders of Registrable Notes, the Initial
Purchasers on behalf of such Holders, or any underwriter;
     (r) in the case of a Shelf Registration, use its reasonable best efforts to
cause all Registrable Notes to be listed on any securities exchange on which
similar securities issued by the Issuer are then listed if requested by the
Majority Holders, or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Notes, if any;
     (s) in the case of a Shelf Registration, use its reasonable best efforts to
cause the Registrable Notes to be rated by the appropriate rating agencies, if
so requested by the Majority Holders, or if requested by the underwriter or
underwriters of an underwritten offering of Registrable Notes, if any;
     (t) otherwise comply with all applicable rules and regulations of the SEC
and make available to security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;
     (u) cooperate and assist in any filings required to be made with the FINRA
and, in the case of a Shelf Registration, in the performance of any due
diligence investigation by any underwriter and its counsel (including any
“qualified independent underwriter” that is required to be retained in
accordance with the rules and regulations of the FINRA); and
     (v) in the case of any Exchange Offer Registration Statement, upon
consummation of an Exchange Offer,
          (A) obtain a customary opinion of counsel to the Issuer addressed to
the Trustee for the benefit of all Holders of Registrable Notes participating in
the Exchange Offer, and which includes an opinion that (i) the Issuer has duly
authorized, executed and

16



--------------------------------------------------------------------------------



 



delivered the Exchange Notes and the Indenture and (ii) each of the Exchange
Notes and the Indenture constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms (with
customary exceptions); and
          (B) deliver to the Initial Purchasers or to another representative of
the Participating Broker-Dealers, if requested by the Initial Purchasers or such
other representative of the Participating Broker-Dealers, on behalf of the
Participating Broker-Dealers (i) an opinion of counsel or opinions of counsel
substantially in the form attached hereto as Exhibit A and (ii) an officer’s
certificate substantially in the form customarily delivered in a public offering
of debt securities.
          In the case of a Shelf Registration Statement, the Issuer may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Notes to furnish to the Issuer such information regarding
the Holder and the proposed distribution by such Holder of such Registrable
Notes as the Issuer may from time to time reasonably request in writing for use
in connection with any Shelf Registration Statement or Prospectus included
therein, including, without limitation, information specified in Item 507 of
Regulation S-K under the 1933 Act. Each Holder as to which any Shelf
Registration is being effected agrees to furnish promptly to the Issuer all
information required to be disclosed with respect to such Holder in order to
make any information with respect to such Holder previously furnished to the
Issuer by such Holder not materially misleading.
          In the case of a Shelf Registration Statement or an Exchange Offer
Registration Statement, each Holder agrees that, upon receipt of any notice
directly or indirectly from the Issuer of the happening of any event or the
discovery of any facts, each of the kind described in Section 3(e)(v) hereof,
such Holder will forthwith discontinue disposition of Registrable Notes pursuant
to a Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(k) hereof, and, if
so directed by the Issuer, such Holder will deliver to the Issuer (at such
Holder’s expense) all copies in such Holder’s possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Notes current at the time of receipt of such notice.
          If any of the Registrable Notes covered by any Shelf Registration
Statement are to be sold in an underwritten offering, the underwriter or
underwriters and manager or managers that will manage such offering will be
selected by the Majority Holders of such Registrable Notes included in such
offering and shall be acceptable to the Issuer. No Holder of Registrable Notes
may participate in any underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Notes on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting agreement.
          4. Indemnification.
          4.1 Indemnification by the Issuer. The Issuer agrees to indemnify and
hold harmless each Initial Purchaser, its directors and officers, each Holder,
each Participating Broker-Dealer, each Person who participates as an underwriter
(any such Person being an

17



--------------------------------------------------------------------------------



 



“Underwriter”) and each Person, if any, who controls any Holder or Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
from and against any and all losses, claims, damages and liabilities that arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement pursuant to which Exchange
Notes or Registrable Notes were registered under the 1933 Act or any related
Prospectus or any related Issuer Free Writing Prospectus (as that term is
defined in Rule 433(h)(1) under the 1933 Act), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each Initial Purchaser and each controlling person, as incurred, for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage or liability, except insofar as such
losses, claims, damages or liabilities arise out of or are based upon any such
untrue statement or alleged untrue statement or omission or alleged omission or
are based upon information furnished in writing to the Issuer by any Initial
Purchaser, Holder, Participating Broker-Dealer or Underwriter with respect to
such Initial Purchaser, Holder, Participating Broker-Dealer or Underwriter, as
the case may be, specifically for inclusion therein.
          4.2 Indemnification by the Holders, Initial Purchasers, Participating
Broker-Dealers and Underwriters. Each Holder, each Initial Purchaser, each
Participating Broker-Dealer and each Underwriter severally, but not jointly,
agrees to indemnify and hold harmless the Issuer, each other Initial Purchaser,
each other Participating Broker-Dealer, each other Underwriter and each other
selling Holder, and each of their respective directors and officers, and each
Person, if any, who controls the Issuer, any Initial Purchaser, any
Participating Broker-Dealer, any Underwriter, or any other selling Holder within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act to the
same extent as the foregoing indemnity contained in Section 4.1 hereof, but only
with reference to written information relating to such Holder, Initial
Purchaser, Participating Broker-Dealer or Underwriter furnished in writing to
the Issuer by such Holder, Initial Purchaser, Participating Broker-Dealer or
Underwriter specifically for inclusion in the Shelf Registration Statement or
such Prospectus; provided, however, that no such Holder, Initial Purchaser,
Participating Broker-Dealer or Underwriter shall be liable for any claims
hereunder in excess of the amount of net proceeds received by such Holder,
Initial Purchaser, Participating Broker-Dealer or Underwriter from the sale of
Registrable Notes pursuant to such Shelf Registration Statement. This indemnity
agreement will be in addition to any liability which such Holder, Initial
Purchaser, Participating Broker-Dealer or Underwriter may otherwise have.
          4.3 Actions Against Parties; Notification. Promptly after receipt by
an indemnified party under Section 4.1 or 4.2 hereof of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under Section 4.1 or 4.2
hereof, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party (i) will not relieve it
from any liability under Section 4.1 or 4.2 hereof unless and to the extent such
failure results in the loss by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in Section 4.1 or 4.2 hereof. In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but fees and expenses of
such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and

18



--------------------------------------------------------------------------------



 



the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded upon advice of counsel that
there may be legal defenses available to it and/or other indemnified parties
which are different from or additional to those available to the indemnifying
party. It is understood that the indemnifying party shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the fees and expenses of more than one separate counsel for all such
indemnified parties. Such counsel shall be designated in writing by the
Representatives in the case of parties indemnified pursuant to the second
preceding paragraph, and by the Issuer in the case of parties indemnified
pursuant to the first preceding paragraph.
          4.4 Settlement Without Consent. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there has been a final judgment
for the plaintiff, the indemnifying party agrees to indemnify the indemnified
party from and against any loss or liability by reason of such settlement or
judgment. An indemnifying party will not, without the prior written consent of
the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether the indemnified parties are actual or potential parties to
such claim or action) unless such settlement, compromise or consent (i) includes
an unconditional release of each indemnified party from all liability arising
out of such claim, action, suit or proceeding and (ii) does not include any
statement as to, or any admission of, fault, culpability or failure to act by or
on behalf of any indemnified party.
          5. Contribution. In the event that the indemnity provided for in
Section 4.1 or 4.2 hereof is held by a court to be unavailable, in whole or in
part, to hold harmless an indemnified party for any reason, then each applicable
indemnifying party shall have several and not joint obligation to contribute to
the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the offering of the Notes, the Exchange Notes or the Registrable
Notes and the Registration Statement which resulted in such Losses. If the
allocation provided by the immediately preceding sentence is held by a court to
be unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party on the
one hand and of such indemnified party on the other hand in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Issuer shall be
deemed to be equal to the sum of (x) the total net proceeds from the offering
(before deducting expenses) and (y) the total amount of Additional Interest (as
defined in Section 2.5 hereof) which the Issuer was not required to pay as a
result of registering the securities covered by the Registration Statement which
resulted in the Losses. Benefits received by the Initial Purchasers shall be
deemed to be equal to the total discounts and commissions, and benefits received
by any other Holders shall be deemed to be equal to the value of receiving
Notes, Exchange Notes or Registrable Notes, as applicable, registered under the
1933 Act. Benefits received by any

19



--------------------------------------------------------------------------------



 



Participating Broker-Dealer shall be deemed to be equal to the total commissions
relating to the market-making and exchange of Registrable Notes for Exchange
Notes. Benefits received by any Underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Registration Statement which resulted in
such Losses. Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party on the one hand or by the indemnified party
on the other hand, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. Notwithstanding the provisions of this Section 5, no
Initial Purchaser shall be required to contribute any amount in excess of the
amount by which the total price at which the Notes underwritten by it and
distributed by it to the public were offered to the public exceeds the amounts
of any damages which such Initial Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission; nor shall any Participating Broker-Dealer be required to contribute
any amount in excess of the amount by which the total price at which the Notes
exchanged for Exchange Notes by it were offered to the public exceeds the
amounts of any damages which such Participating Broker-Dealer has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission; nor, shall any Underwriter in the case of a Shelf
Registration Statement be required to contribute any amount in excess of the
amount by which the total price at which the Notes underwritten by it exceeds
the amounts of any damages which such Underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or any other method of allocation that
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this Section 5, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.
          For purposes of this Section 5, each person, if any, who controls a
Holder, an Initial Purchaser, a Participating Broker-Dealer or an Underwriter,
in each case, within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act, shall have the same rights to contribution as such Holder, Initial
Purchaser, Participating Broker-Dealer or Underwriter, as the case may be, and
each officer of the Issuer who shall have signed the Registration Statement,
each director of the Issuer and each person, if any, who controls the Issuer
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
shall have the same rights to contribution as the Issuer.
          6. Miscellaneous.
          6.1 Rule 144 and Rule 144A. For so long as the Issuer is not subject
to the reporting requirements of Section 13 or 15 of the 1934 Act, the Issuer
covenants that it will upon the request of any Holder of Registrable Notes
(a) make publicly available such information as is necessary to permit sales
pursuant to Rule 144 under the 1933 Act, (b) deliver such information to a
prospective purchaser as is necessary to permit sales pursuant to Rule 144A
under the 1933 Act, and (c) take such further action that is reasonable in the
circumstances, in each case, to the

20



--------------------------------------------------------------------------------



 



extent required from time to time to enable such Holder to sell its Registrable
Notes without registration under the 1933 Act within the limitation of the
exemptions provided by (i) Rule 144 under the 1933 Act, as such Rule may be
amended from time to time, (ii) Rule 144A under the 1933 Act, as such Rule may
be amended from time to time, or (iii) any similar rules or regulations
hereafter adopted by the SEC. Upon the request of any Holder of Registrable
Notes, the Issuer will deliver to such Holder a written statement as to whether
it has complied with such requirements. The Issuer agrees to comply with the
information obligations to the extent that they are required by applicable law
or regulation.
          If the Issuer becomes subject to the reporting requirements of
Section 13 or 15 of the 1934 Act, the Issuer covenants that it will file the
reports required to be filed by it under the 1933 Act and Section 13(a) or 15(d)
of the 1934 Act and the rules and regulations adopted by the SEC thereunder,
unless it ceases to be so required to file such reports, in which case it will
comply with the covenants in the immediately preceding paragraph.
          6.2 No Inconsistent Agreements. The Issuer has not entered into and
the Issuer will not after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Notes in this Agreement or otherwise conflicts with the provisions hereof. The
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the Holders of the Issuer’s other issued and outstanding
securities under any such agreements.
          6.3 Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers of consents to departures from the provisions hereof
may not be given unless the Issuer has obtained the written consent of
(i) Majority Holders and (ii) Participating Broker-Dealers holding a majority in
aggregate principal amount of the Exchange Notes held by all Participating
Broker-Dealers, in each case to the extent affected by such amendment,
modification, supplement, waiver or departure.
          6.4 Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telex, facsimile transmission, or any courier guaranteeing
overnight delivery (a) if to the Depositary, at 55 Water Street, New York, New
York 10041 or if The Depository Trust Company is no longer the Depositary, at
the most current address given by the Depositary to the Issuer by means of a
notice given in accordance with the provisions of this Section 6.4; (b) if to a
Holder, at the most current address given by such Holder to the Issuer by means
of a notice given in accordance with the provisions of this Section 6.4, which
address initially is the address set forth in the Purchase Agreement with
respect to the Initial Purchasers; and (c) if to the Issuer, initially at the
Issuer’s address set forth in the Purchase Agreement, and thereafter at such
other address of which notice is given in accordance with the provisions of this
Section 6.4.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two (2) business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if transmitted by
facsimile; and on the next business day if timely delivered to an air courier
guaranteeing overnight delivery.

21



--------------------------------------------------------------------------------



 



          Copies of all such notices, demands or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in the Indenture.
          6.5 Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including without limitation and without the need for an express
assignment, subsequent Holders and Participating Broker-Dealers; provided that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Notes in violation of the terms of the Purchase
Agreement. If any transferee of any Holder shall acquire Registrable Notes, in
any manner, whether by operation of law or otherwise, such Registrable Notes
shall be held subject to all of the terms of this Agreement, and by taking any
holding such Registrable Notes such person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and,
if applicable, the Purchase Agreement, and such person shall be entitled to
receive the benefits hereof.
          6.6 Third Party Beneficiaries. The Initial Purchasers (even if the
Initial Purchasers are not Holders of Registrable Notes) shall be third party
beneficiaries to the agreements made hereunder between the Issuer, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent they deem such enforcement necessary or
advisable to protect their rights or the rights of Holders hereunder. Each
Holder of Registrable Notes shall be a third party beneficiary to the agreements
made hereunder between the Issuer, on the one hand, and the Initial Purchasers,
on the other hand, and shall have the right to enforce such agreements directly
to the extent it deems such enforcement necessary or advisable to protect its
rights hereunder.
          6.7 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          6.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          6.9 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.
          6.10 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            FIRSTENERGY SOLUTIONS CORP.
as Issuer
      By:   /s/ James F. Pearson       Name:   James F. Pearson        Title:  
Vice President & Treasurer     

Signature Page to Registration Rights Agreement relating to
FirstEnergy Solutions Corp.’s Senior Notes due 2015, 2021 and 2039

 



--------------------------------------------------------------------------------



 



Confirmed and accepted as
of the date first above written:

          MORGAN STANLEY & CO. INCORPORATED    
 
       
By:
  /s/ Yurij Slyz    
 
 
 
Name: Yurij Slyz  
 
  Title: Vice President
 
        BARCLAYS CAPITAL INC.    
 
       
By:
  /s/ Pamela Kendall    
 
 
 
Name: Pamela Kendall    
 
  Title: Director    
 
        CREDIT SUISSE SECURITIES (USA) LLC    
 
       
By:
  /s/ John Cogan    
 
 
 
Name: John Cogan    
 
  Title: Managing Director    
 
        RBS SECURITIES INC.    
 
       
By:
  /s/ Okwudiri Onyedum    
 
 
 
Name: Okwudiri Onyedum    
 
  Title: Senior Vice President    

Acting as Representatives of the Initial Purchasers
Signature Page to Registration Rights Agreement relating to
FirstEnergy Solutions Corp.’s Senior Notes due 2015, 2021 and 2039

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Opinion of Counsel
          We are of the opinion that the Exchange Offer Registration Statement
and the Prospectus (other than the financial statements, financial schedules and
other financial and accounting data contained or incorporated by reference
therein or omitted therefrom and the Form(s) T-1, as to which we express no
view), appeared on its face to be appropriately responsive in all material
respects to the requirements of the 1933 Act and the rules and regulations
promulgated under such provisions.
          In addition, we have participated in conferences and conversations
with representatives of the Issuer, representatives of the independent public
accountants of the Issuer, and representatives of the Initial Purchasers, during
which conferences and conversations the contents of the Registration Statement
and the Prospectus and related matters were discussed and, although we are not
passing upon, and do not assume any responsibility for, the accuracy,
completeness or fairness of the statements contained in the Registration
Statement and the Prospectus and have not made any independent check or
verification thereof, during the course of such participation, no information
came to our attention that caused us to believe that the Registration Statement
or any amendment thereto, at the time the Registration Statement or any such
amendment became effective, contained an untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein not misleading, or that the Prospectus or any amendment or supplement
thereto, at the time the Prospectus was issued, at the time any such amended or
supplemented Prospectus was issued or at the Closing Date, included or includes
an untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to the financial statements, financial
schedules and other financial and accounting data contained or incorporated by
reference in the Registration Statement and the Prospectus.

 